 



EXHIBIT 10.16

LEXINGTON CORPORATE PROPERTIES TRUST

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

      This AGREEMENT is effective as of                     by and between
Lexington Corporate Properties Trust, a Maryland real estate investment trust
(the “Company”),                     (the “Participant”), and
                    (the “Trustee”), the trustee of the 2003 Lexington Rabbi
Trust — Option Replacement Shares, effective as                     (the “Rabbi
Trust”).

WITNESS THAT:

      WHEREAS, the Participant is an officer of the Company;

      WHEREAS, the Company wishes to provide deferred compensation for the
Participant under certain terms and conditions pursuant to the Lexington
Corporate Properties Trust Amended and Restated 2002 Equity-Based Award Plan
(the “Plan”);

      WHEREAS, the Company has established the Rabbi Trust to fund benefits from
time to time; and

      WHEREAS, the Trustee shall have the sole discretion to manage the assets
of the Rabbi Trust.

      NOW, THEREFORE, in consideration of the agreement hereinafter contained,
the parties hereto agree as follows:

      1. Deferred Compensation.

      (a) The Company shall contribute to the Rabbi Trust on behalf of the
Participant: (i)                     nonvested common shares of the Company as
of                     , and (ii) such number of common shares of the Company
from time to time thereafter as shall be determined by the Company in its sole
discretion and set forth in Exhibit 1 hereto. The common shares contributed to
the Rabbi Trust shall vest in the amounts and in the manner set forth herein and
in Exhibit 1 hereto and shall be credited to the account of the Participant
under the Rabbi Trust accordingly.

      (b) The Participant shall have no legal or equitable rights, interest or
claim in the assets earmarked to pay deferred compensation hereunder or in any
compensation based on any rate of return in reference to the common shares of
the Company. The Company’s obligation under this Agreement shall be merely that
of an unfunded and unsecured promise of the Company to issue the said number of
common shares in the future. Notwithstanding any other provision herein, any
right to benefits under this Agreement shall be no greater than the right of any
general unsecured creditor of the Company to the assets of the Company.

      (c) Any common shares credited to the Rabbi Trust pursuant to this
Agreement shall be subject to the terms and conditions herein and of the Rabbi
Trust and the Plan.

      (d) The Trustee shall in its sole discretion manage the assets of the
Rabbi Trust pursuant to the terms thereof.

      2. Payment. Deferred compensation payable hereunder shall only be payable
in the form of common shares of the Company as further described herein.



        (a) Subject to the terms and conditions of this Agreement, the Company
shall pay to the Participant that number of shares set forth in Exhibit 1 on the
earlier of (x) the date(s), if any, designated on Exhibit 1 hereof (each, a
“Deferral Date”), which shall be no earlier than the last date of the fifth
fiscal year following the applicable Deposit Date (hereinafter defined),
(y) immediately following a Change of Control as defined in the Participant’s
Employment Agreement with the Company, effective as of
                    (“Employment Agreement”) of the Company, or (z) the date of
termination of employment for any reason, but only to the extent, in all of the
foregoing cases, such shares are vested as of such payment date (in accordance
with Section 2(d) hereof). A Deposit Date shall mean the date





--------------------------------------------------------------------------------



 



  upon which the Company transfers common shares to the Rabbi Trusts for the
account of such Participant.           (b) The Company shall be obligated to
notify the Trustee under the Rabbi Trust of a Change of Control of the Company
no later than 5 business days following such Change of Control. If the Company
fails to provide such notice, the Participant may provide such notice.          
(c) If the Participant’s employment is terminated due to death, then the Company
shall pay to the Participant’s estate that number of common shares of the
Company, to the extent vested, in such Participant’s account in the Rabbi Trust
pursuant to this Agreement within 30 days of the Participant’s death or as soon
as practicable thereafter.           (d) [Either [The common shares contributed
to the Rabbi Trust hereunder for a Participant’s account shall vest as follows:
0% on                     ; 0% on                     ; 33 1/3% on
                    ; 33 1/3% on                     and 33 1/3% on
                    and accordingly be fully vested as of the end of the fifth
fiscal year following the applicable Deposit Date, provided that in the event of
the Participant’s death or a Change of Control, any nonvested shares shall
become fully vested as of the date of death or Change of Control as applicable.
          (a) ] or [Subject to Section 3 hereof, a percentage, if any, of the
Common Shares, as determined under this Section 2, shall vest as of the end of
the end of each fiscal year, beginning with the fiscal year ending
[                    ], until the Common Shares are fully vested (the “Vesting
Period”). The percentage of the Common Shares that vests annually hereunder
shall equal two (2) times the annual percentage increase, if any, in the
Company’s cash available for distribution (“CAD”) at the end of any fiscal year
ending after the date hereof, provided that the annual percentage increase
exceeds a threshold growth rate of two percent (2%) (“Threshold CAD”). In the
event the annual percentage increase does not exceed the Threshold CAD, the
percentage of shares that vests as of the end of such fiscal year shall be
zero.] or [Subject to Section 3, hereof, the Common Shares vest ratably over a
five year period commencing on the first anniversary of the date hereof and vest
in full as of the end of the fifth fiscal year following the date such Common
Shares were issued to the Participant.] or [Subject to Section 3 hereof, the
Common Shares shall vest in full as of the end of the fifth fiscal year
following the date hereof, provided that upon the attainment of certain
Performance Criteria (hereinafter defined) in any fiscal year of the Company
during the four-year period commencing with [                    ] (the
“Performance Period”), one-fifth ( 1/5) of such Common Shares shall vest as of
the end of such fiscal year (or at such time as otherwise provided in
Section 2(b)(i) hereof) (the “Vesting Period”). In no event will more than
one-fifth of such Common Shares vest with respect to the satisfaction of
Performance Criteria for any one fiscal year.           (b) The Performance
Criteria are satisfied with respect to a fiscal year of the Company if the
Company achieves a total shareholder return (“TSR”), defined in
Section 2(b)(iii) hereof, for such fiscal year: (x) of at least ten percent
(10%) pursuant to Section 2(b)(i) hereof or (y) that is within the top fifty
percent (50%) of the Company’s peer group designated in Section 2(b)(ii) hereof.



        (i) For purposes of determining whether the Company achieves a TSR of at
least 10% in any fiscal year, such TSR shall first be calculated pursuant to
Section 2(b)(iii) hereof. If such return is at least 10%, then the Performance
Criteria for such fiscal year shall be satisfied. The portion of TSR in excess
of 10% (“Excess TSR”) shall be carried back and added to any preceding fiscal
years in the Performance Period in which the Performance Criteria has not (as of
the time of the carry back) been satisfied (under either Section 2(b)(x) or
(y)), beginning with the first immediately preceding fiscal year in which such
Performance Criteria have not been met. If, as a result of a carry back, the TSR
(as adjusted under this subsection) with respect to a preceding fiscal year
reaches 10%, then the Performance Criteria for such fiscal year shall be treated
as satisfied at the time of such carry back. In the event Excess TSR is not
absorbed after it is carried back to each preceding year in which the
Performance Criteria are not met, any remaining Excess TSR may be carried
forward and added to any succeeding fiscal years in the Performance Period,
after the foregoing TSR calculations are made with respect to such succeeding
year, beginning with the first such succeeding fiscal year. If, as a result of a
carry forward, the TSR (as adjusted under this subsection) with respect to such

2



--------------------------------------------------------------------------------



 



  succeeding fiscal year reaches 10%, then the Performance Criteria for such
fiscal year shall be satisfied as of the end of such year. In no event shall any
amount of Excess TSR be utilized more than once as a carry back or carry forward
amount.           (ii) The Company’s designated peer group shall be composed of
the following companies:



  (1) [                    ];     (2) [                    ];    
(3) [                    ];     (4) [                    ];    
(5) [                    ];     (6) [                    ];    
(7) [                    ]; and     (8) [                    ].



  For purposes of determining whether the TSR with respect to a fiscal year
falls within the top 50% of the Company’s peer group, only the TSR for such
fiscal year shall be taken into account, as determined under Section 2(b)(iii)
hereof and without regard to carry backs and carry forwards in Section 2(b)(i)
hereof.



        (iii) For purposes of Section 2(b)(i) and (ii) hereof, TSR with respect
to a fiscal year shall mean the sum of the Company’s dividend yield and the
Company’s share appreciation for such year.]]



  Notwithstanding the foregoing in this Section 2(d), vesting of the common
shares contributed to the Rabbi Trust hereunder for a Participant’s account may
accelerate in accordance with the terms and conditions of the applicable
Employment Agreement.



        (e) In the case of income, if any, with respect to or arising from the
principal of the Trust, such amounts shall be distributed to the Company. The
Company shall determine if and to what extent any such income, including but not
limited to dividends, shall be paid to the Participant. Such amounts, if any,
may be paid on a quarterly basis or as the Company determines in its sole
discretion.           (f) If the Participant is terminated for any reason (other
than death) prior to payment of the common shares contributed to the Rabbi Trust
hereunder for a Participant’s account under Section 2(a) hereof, all of the
common shares which are nonvested shall be immediately and unconditionally
forfeited and will revert to the Company without any action required by the
Participant or the Company.

      3. Claims.

      (a) The Compensation Committee of the Company (as defined in the Plan)
(the “Committee”) shall be responsible for determining all claims for benefits
under this Agreement by the Participant or his or her spouse or estate. The
Company shall have no right of offset against the benefits payable hereunder for
any demands, claims or judgments by the Company or its affiliates against the
Participant or for any debts or obligations of the Participant to the Company,
except with respect to any tax withholding obligations that the Company may
determine, in its sole discretion, are applicable to such payments.

      (b) Within ninety (90) days after receiving a claim (or within up to one
hundred and eighty (180) days, if the claimant is so notified, including
notification of the reason for the delay), the Committee shall notify the
Participant or spouse or estate of its decision in writing, giving the reasons
for its decision if adverse to the claimant. If the decision is adverse to the
claimant, the Committee shall advise him or her of any additional information
which he or she must provide to perfect his or her claim and why and of his or
her right to request a review of the decision.

3



--------------------------------------------------------------------------------



 



      (c) A claimant may request a review of an adverse decision by written
request to the Committee made within sixty (60) days after receipt of the
decision. The claimant, or his or her duly authorized representatives, may
review pertinent documents and submit written issues and comments.

      (d) Within sixty (60) days after receiving a request for review, the
Committee shall notify the claimant in writing of (i) its decision, (ii) the
reasons therefore, and (iii) the Agreement provisions upon which it is based.

      (e) The Committee shall have the discretionary power and authority to
interpret, construe and administer this Agreement based on the provisions of the
Agreement.

      4. ERISA and Tax. This Agreement is intended to be an unfunded arrangement
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning
and for purposes of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and shall at all times
remain unfunded. The obligations of the Company with respect to the benefits
payable hereunder shall be paid out of the Company’s general assets and shall
not be secured. The Company has established the Rabbi Trusts for the purpose of
providing payment of such benefits. Such trusts shall be irrevocable, but the
assets thereof shall be subject to the claim of the Company’s creditors. To the
extent any benefits provided under the Agreement are actually paid from the
Rabbi Trusts, the Company shall have no further obligation with regard thereto,
but to the extent not so paid, such benefit shall remain the obligation of, and
shall be paid by the Company. This Agreement constitutes a mere promise by the
Company to make benefit payments in the future. To the extent that any person
acquires a right to receive payments from the Company under this Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

      5. Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an executive or in any other capacity or to interfere with the
Company’s right to discharge him or her at any time for any reason whatsoever.

      6. Payment Not Salary. Neither any deferred compensation payable under
this Agreement nor any amount contributed hereunder shall be deemed salary or
other compensation to the Participant for the purposes of computing benefits to
which he or she may be entitled under any pension plan or other arrangement of
the Company for the benefit of its employees.

      7. Severability. In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision never existed.

      8. Withholding. Notwithstanding anything to the contrary herein, the
Company shall have the right to make such provisions as it deems necessary or
appropriate to satisfy any obligations it may have to withhold federal, state or
local income or other taxes incurred by reason of any payments pursuant to this
Agreement, including but not limited to (to the extent deemed necessary or
desirable by the Company) provision for the deduction of such amounts from the
Participant’s other compensation payable by the Company or, as provided in the
Plan, from shares otherwise deliverable to the Participant. All payments
hereunder shall be subject to such withholding as the Company may reasonably
determine. Amounts deferred and earnings shall be subject to employment taxes
imposed pursuant to Federal Insurance Contributions Act (FICA) and Federal
Unemployment Tax Act (FUTA) as and to the extent required by applicable law.

      9. Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
or her heirs, executors, administrators and legal representatives.

      10. Non-Alienation of Benefits. Except as provided herein, the benefits
payable under this Agreement shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment,
execution or levy of any kind, by creditors of the Participant or the
Participant’s spouse, former spouse, children or estate as beneficiary
hereunder, and any attempt to cause any benefits to be so subjected shall not be
recognized.

4



--------------------------------------------------------------------------------



 



      11. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

      12. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning any deferred compensation payable by the Company to the
Participant (other than otherwise pursuant to the Plan) and supercedes any prior
agreement or agreements concerning such subject matter, and any such prior
agreement or agreements shall be null and void.

[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officers and the Participant has executed this Agreement
effective as of the date first above written.



  LEXINGTON CORPORATE PROPERTIES TRUST



  By: 

 

--------------------------------------------------------------------------------

  Name:   Title:     PARTICIPANT    

--------------------------------------------------------------------------------

    LEXINGTON RABBI TRUST;     2003 LEXINGTON RABBI TRUST —   OPTION REPLACEMENT
SHARES  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



Exhibit 1 — Rabbi Trust

Participant:                    

                     

--------------------------------------------------------------------------------

 Common Shares Deposit Date Deferral Date(s) Vesting Schedule

--------------------------------------------------------------------------------

      As of             Vesting conditions
set forth in
Section 2(d)
hereof.

--------------------------------------------------------------------------------

7